Title: From John Adams to John Rhea, 31 March 1819
From: Adams, John
To: Rhea, John



Sir
Quincy March 31st. 1819

I have received with great pleasure, your favour of March 9th. with the inclosed of Copy of a Speech, and of a circular Letter The speech is to me both in point of eloquence and information at least, as satisfactory as anything I have read upon the Subject—The Letter is a Concise comprehensive and marsterly compendium of the state of the Government and the prosperous circumstances of the Nation extremely proper to be transmit’ed by a Representatave to his Constituents—
Be pleased to accept my thanks for the favour you have done me in sending them to your / obliged humble Servant
John Adams